956 F.2d 1163
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Teri Ann MEITINGER, a/k/a Gregory Lewis Meitinger, a/k/aYvonne Ava Svensson, a/k/a Teresa Morris, a/k/aJenell Anne Dotson, a/k/a PatCarrington, Defendant-Appellant.
No. 91-7334.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 5, 1992.Decided March 2, 1992.

Appeal from the United States District Court for the District of Maryland, at Baltimore.   J. Frederick Motz, District Judge.  (CR-88-358-HM, CA-91-1787-JFM)
Teri Ann Meitinger, appellant pro se.
Lisa M. Griffin, Office of the United States Attorney, Baltimore, Md., for appellee.
D.Md.
AFFIRMED.
Before DONALD RUSSELL and MURNAGHAN, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Teri Ann Meitinger appeals from the district court's order refusing relief under 28 U.S.C. § 2255 (1988).   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   United States v. Meitinger, Nos.  CR-88-358-HM, CA-91-1787-JFM (D.Md. Oct. 11, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.